The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.

Notice to Applicant
In response to the communication received on 02/03/2022, the following is a Non-Final Office Action for Application No. 16589713.   

Status of Claims
Claims 2-3, 5-7, 15 and 21-25 are pending.
Claims 8-9, 13-14 and 17-20 are withdrawn. 
Claims 1, 4, 10-12, and 16 are cancelled. 
Claims 21-25 are new. 

Response to Amendments
Applicant’s amendments have been fully considered. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment. 
As per the 101 rejection, Applicant argues that the claims are in favor of eligibility per Prong One of Step 2A, however Examiner respectfully disagrees.  Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Since the recitation of the claims falls into at least one of the above Groupings, there is a basis for providing further analysis with regard to Prong Two of Step 2A to determine whether the recitation of an abstract idea is deduced to being directed to an abstract idea.  Thus, the rejection is maintained.  
Applicant argues that the claims are in favor of eligibility per Prong Two of Step 2A, however Examiner respectfully disagrees.  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The computer is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic processor server limitation is no more than mere instructions to apply the exception using a generic computer component. Further, computer to inter alia perform the function of analyzing the trajectory paths weighted in step (e) is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  In other words, the present claims use a generic processing device and memory medium to inter alia perform the function of analyzing the trajectory paths weighted in step (e) which is a concept that can be performed in the human mind.  The processor is merely used to perform the function(s), and the processor does not integrate the abstract idea into a practical application since there are no meaningful limits on practicing the abstract idea.   Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Thus, the rejection is maintained.  
Applicant argues that the claims are in favor of eligibility per Step 2B, however Examiner respectfully disagrees.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: computer. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, computer to inter alia perform the function of analyzing the trajectory paths weighted in step (e) is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure.  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include the non-limiting or non-exclusive examples of MPEP § 2106.05. Thus, the rejection is maintained.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a software package, a module and/or a node in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-3, 5-7, 15 and 21-25 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 2-3, 5-7, 15 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
[from dependent claim 15,  one possible additional element is as follows:  a computer performing all of the following:] (1) identifying a preferred trajectory model for achieving successful execution of the process by: (a) initiating one or more runs of the process using process equipment configured to provide a result metric that can be used to compare other runs or parts of a run of the process to that metric, (b) during the one or more of the runs initiated in step 1(a) obtaining information reflecting one or more variables that affect quality of the run, (c) representing a trajectory path of the variables obtained in step 1(b) as a function of time for each run as a separate trajectory path, (d) determining the outcome of each run initiated in step 1(a), (e) weighting each trajectory path of step 1(c) according to the outcome determined in step 1(d), and (f) analyzing the trajectory paths weighted in step 1(e) to identify the preferred trajectory model for achieving successful execution of the process, (2) performing an additional run of the process by: (a) initiating the additional run of the process using the process equipment, (b) during the additional run initiated in step 2(a) obtaining information reflecting one or more variables that affect quality of the additional run, (c) comparing the variables obtained in step 2(b) to the variables of the preferred trajectory model determined in step 1(f) to determine if the additional run is on a trajectory for success, thereby performing an experimental and/or manufacturing process. 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The computer is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic computer limitation is no more than mere instructions to apply the exception using a generic computer component. Further, analyzing the trajectory paths weighted in step (e) by a computer is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: a computer. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, analyzing the trajectory paths weighted in step (e) by a computer is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at page 10 wherein “computer program/module/node programmed with logic and/or instructions performable by a computer processor.”  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Dependent claim 25 has a memory, however this additional element does not integrate the exception into a practical application or provides significantly more since the memory usage is used as intended for storing information.  Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-7, 15 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kalakrishnan et al. (US 9393693 B1) hereinafter referred to as Kalakrishnan in view of Zhou et al. (US 20190176334 A1) hereinafter referred to as Zhou.  

Kalakrishnan teaches:
Claim 2. The method of claim 21, wherein step 1(a) is performed until at least one result metric is determined and/or where at least one of the steps of the process are performed and/or where all steps of the process are run to completion of the process (C.4 L.1  to facilitate more precise calculations of what forces can be experienced by a gripper, provided herein are methods and systems for experimentally determining and modeling limits of a gripper, and subsequently using such a model to generate trajectories that can safely transport a payload without dropping it. For example, data can be collected that corresponds to forces and torques experienced at the gripper interface during successful execution of trajectories which did not cause the payload to fall.).

Kalakrishnan teaches:
Claim 3. The method of claim 21, wherein in step 1(a) more than one run is initiated, wherein the outcomes of each initiated run produce variable outcomes, and wherein in step 1(b) different values of the variables that affect the quality of the process as a function of time are determined for each run (C.11 L.39 While movements of physical objects that did not result in the physical objects being dropped may be referred to as “successful” trajectories, movements, force vectors, etc. and while movements of physical objects that resulted in the physical objects being dropped may be referred to herein as “failed” trajectories, movements, force vectors, etc., other situational contexts may be taken into account to determine whether movement of a physical object was successful or a failure.).

Kalakrishnan teaches:
Claim 5. The method of claim 21, wherein the variables that affect the quality of the process include a variable selected from the group consisting of: time between process steps; time to perform each step; environmental conditions where a process step is executed, wherein the environmental condition is selected from the group consisting of temperature, humidity, light intensity, light wavelengths, vibration, gas concentration, air pressure, volatile organic compounds (VOC) concentration, particulate level, and air pollution level; and data or metadata associated with equipment or instrumentation that is used, wherein the data or metadata is selected from the group considering of: calibration date or data, maintenance records, instrument or machine identification number, and make, and/or model of instrument (C.12 L.60 the information may also include an indicator of whether the box experienced a loss in contact with the gripper for at least a given period of time (e.g., slipped) or a metric indicating a measured degree at which the box experienced the loss in contact with the gripper, such as the given period of time during which the box experienced the loss in contact or a percentage of surface area of the box that lost contact with the gripper, based on a size or other parameters of the gripper.).

Kalakrishnan teaches:
Claim 6. The method of claim 21, wherein the method further comprises the step performed after step 1(c) of aligning one or more time stamps of data measurements of one trajectory path with a different trajectory path (C.20 L.43 FIG. 7 illustrates example operations of the example method being performed, in accordance with at least some implementations described herein. In particular, FIG. 7 illustrates an example probability contour plot 700 of a set of force vectors (X,Y), including points representative of successful measurements, such as point 702 (i.e., circles, as shown on the plot), and points representative of unsuccessful measurements, such as point 704 (i.e., stars, as shown on the plot). The data shown in the plot 700 may be fitted using a support vector machine, and the support vector machine may also generate a probability of success or failure for each point, as shown, where the resulting probability distribution may appear as a contour plot.).

Kalakrishnan teaches:
Claim 7. The method of claim 6, wherein the step of aligning one or more time stamps is performed by time shift alignment, interpolation, and/or dynamic time warping (C.20 L.43 FIG. 7 illustrates example operations of the example method being performed, in accordance with at least some implementations described herein. In particular, FIG. 7 illustrates an example probability contour plot 700 of a set of force vectors (X,Y), including points representative of successful measurements, such as point 702 (i.e., circles, as shown on the plot), and points representative of unsuccessful measurements, such as point 704 (i.e., stars, as shown on the plot). The data shown in the plot 700 may be fitted using a support vector machine, and the support vector machine may also generate a probability of success or failure for each point, as shown, where the resulting probability distribution may appear as a contour plot… it should be understood that a probability contour plot 700 or other probability model may not always provide an optimal and precise model of gripper/trajectory success.  C.15 L.18 The operations described with respect to FIG. 4 assumes a gripper model that comprises a single hypothetical attachment point, G, and a hypothetical distance from the force-torque sensor 406 is determined to best fit the collected data.). 

Kalakrishnan teaches:
Claim 15. The method of claim 21 further comprising a computer, a software package, a module and/or a node programed with logic and/or instructions for performing any and/or all steps of claim 21 (C.6 L.8 The sensing system 130 may determine information about the environment that can be used by control system 140 (e.g., a computer running motion planning software) to pick and move boxes efficiently. The control system 140 could be located on the device or could be in remote communication with the device…).

Kalakrishnan teaches:
Claim 21. A method for performing an experimental and/or manufacturing process comprising the steps of: 
(1) identifying a preferred trajectory model for achieving successful execution of the process by: (a) initiating one or more runs of the process using process equipment configured to provide a result metric that can be used to compare other runs or parts of a run of the process to that metric, (b) during the one or more of the runs initiated in step 1(a) obtaining information reflecting one or more variables that affect quality of the run, (c) representing a trajectory path of the variables obtained in step 1(b) as a function of time for each run as a separate trajectory path, (d) determining the outcome of each run initiated in step 1(a), (e) weighting each trajectory path of step 1(c) according to the outcome determined in step 1(d), and (f) analyzing the trajectory paths weighted in step 1(e) to identify the preferred trajectory model for achieving successful execution of the process (Equations 1-7 and C.11 L.39 While movements of physical objects that did not result in the physical objects being dropped may be referred to as “successful” trajectories, movements, force vectors, etc. and while movements of physical objects that resulted in the physical objects being dropped may be referred to herein as “failed” trajectories, movements, force vectors, etc., other situational contexts may be taken into account to determine whether movement of a physical object was successful or a failure C.15 L.18 The operations described with respect to FIG. 4 assumes a gripper model that comprises a single hypothetical attachment point, G, and a hypothetical distance from the force-torque sensor 406 is determined to best fit the collected data C.15 L.42 the equations and systems described herein, along with other possible techniques, systems, operations, etc., may be used to determine constraints on sustainable forces and torques by a box and gripper so as to facilitate optimization of future trajectories of boxes, such as to determine a shortest path along which to move a box and a fastest trajectory to move the box, among other possibilities. C.13 L.15 the computing device may determine the forces and torques experienced by the given physical object at various points in time while the physical object is moved along the trajectory based on data received from one or more force-torque sensors coupled to the gripper), 
(2) performing an additional run of the process by: (a) initiating the additional run of the process using the process equipment, (b) during the additional run initiated in step 2(a) obtaining information reflecting one or more variables that affect quality of the additional run, (c) comparing the variables obtained in step 2(b) to the variables of the preferred trajectory model determined in step 1(f) to determine if the additional run is on a trajectory for success, thereby performing an experimental and/or manufacturing process (C.19 L.8 In response to receiving the instruction, the computing device may determine whether members of the candidate set of force vectors are within the boundaries of the virtual model. The computing device may then, in turn, adjust members of the candidate set of force vectors that are outside of the boundaries of the virtual model, thereby updating the candidate set of force vectors. For instance, the computing device may adjust, for at least one force at one or more points in time along the subsequent trajectory, an acceleration and/or direction of the movement of the at least one force exerted on the subsequent physical object. As such, the adjusted/updated candidate set of force vectors may be used to determine/adjust the one or more subsequent trajectories.).
Although not explicitly taught by Kalakrishnan, Zhou teaches in the analogous art of control modes and processes for positioning of a robotic manipulator:
weighting each trajectory path (¶0061 In yet other variations, movement of at least a portion of the robotic arm may be guided in a trajectory following mode. In the trajectory following mode, the robotic arm may move to follow a sequence of one or more trajectory (e.g., Cartesian trajectory) commands. Trajectory commands may include, for example, velocity commands (framed in terms of linear and/or angular movement) or target pose commands (framed in terms of end objective position and orientation of the links and joint modules. If the command is a target pose that requires a number of link movements to transition from a current pose to the target pose, then the control system may generate a trajectory defining the necessary link movement. If the command relates to a target pose that is the same as the current pose, then the control system may generate trajectory commands effectively resulting in a commanded “hold” position. For instance, the trajectory may be based on inputs including: commanded velocities or poses (e.g., transformation matrix, rotation matrix, 3D vector, 6D vector, etc.), the arm links to be controlled, measured joint parameters (angles, velocities, accelerations, etc.), tool parameters (type, weight, size, etc.), and environmental parameters (e.g., predefined regions which the arm link is barred or forbidden from entering, etc.).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the control modes and processes for positioning of a robotic manipulator of Zhou with the system for determining and modeling admissible gripper forces for robotic of Kalakrishnan for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Kalakrishnan C.1 L.25  teaches that it is desirable to direct a robotic arm to pick up objects based on predetermined knowledge of where objects are in the environment; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Kalakrishnan teaches determining and modeling admissible gripper forces for robotic, and Zhou Abstract teaches controlling a robotic arm in a robotic surgical system includes defining a reference plane at a predetermined reference location for a robotic arm; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Kalakrishnan at least the above cited paragraphs, and Zhou at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the control modes and processes for positioning of a robotic manipulator of Zhou with the system for determining and modeling admissible gripper forces for robotic of Kalakrishnan.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Kalakrishnan teaches:
Claim 22. The method of claim 21, wherein upon performing comparison step 2(c), it is determined that the run initiated in step 2(a) is on a path or trajectory for failure, the process further comprises the step of providing an instruction to abandon and/or abandoning the run initiated in step 2(a) (C.11 L.39 While movements of physical objects that did not result in the physical objects being dropped may be referred to as “successful” trajectories, movements, force vectors, etc. and while movements of physical objects that resulted in the physical objects being dropped may be referred to herein as “failed” trajectories, movements, force vectors, etc., other situational contexts may be taken into account to determine whether movement of a physical object was successful or a failure C.19 L.8 In response to receiving the instruction, the computing device may determine whether members of the candidate set of force vectors are within the boundaries of the virtual model. The computing device may then, in turn, adjust members of the candidate set of force vectors that are outside of the boundaries of the virtual model, thereby updating the candidate set of force vectors. For instance, the computing device may adjust, for at least one force at one or more points in time along the subsequent trajectory, an acceleration and/or direction of the movement of the at least one force exerted on the subsequent physical object. As such, the adjusted/updated candidate set of force vectors may be used to determine/adjust the one or more subsequent trajectories.).
Although not explicitly taught by Kalakrishnan, Zhou teaches in the analogous art of control modes and processes for positioning of a robotic manipulator:
providing an instruction to abandon and/or abandoning the run (¶0087 Furthermore, in some variations, if tracking error (|q.sub.cmd−q.sub.status|) exceeds a particular threshold, then the trajectory following mode may be paused or abandoned (i.e., to stop the execution of the trajectory).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the control modes and processes for positioning of a robotic manipulator of Zhou with the system for determining and modeling admissible gripper forces for robotic of Kalakrishnan for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Kalakrishnan C.1 L.25  teaches that it is desirable to direct a robotic arm to pick up objects based on predetermined knowledge of where objects are in the environment;  
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Kalakrishnan teaches determining and modeling admissible gripper forces for robotic, and Zhou Abstract teaches controlling a robotic arm in a robotic surgical system includes defining a reference plane at a predetermined reference location for a robotic arm; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Kalakrishnan at least the above cited paragraphs, and Zhou at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the control modes and processes for positioning of a robotic manipulator of Zhou with the system for determining and modeling admissible gripper forces for robotic of Kalakrishnan.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Kalakrishnan teaches:
Claim 23. The method of any of claim 21, wherein upon performing comparison step 2(c), it is determined that the run initiated in step 2(a) is on a path or trajectory for success, the process further comprises the step of providing an instruction to continue and/or continuing the process run initiated in step 2(a) (C.11 L.39 While movements of physical objects that did not result in the physical objects being dropped may be referred to as “successful” trajectories, movements, force vectors, etc. and while movements of physical objects that resulted in the physical objects being dropped may be referred to herein as “failed” trajectories, movements, force vectors, etc., other situational contexts may be taken into account to determine whether movement of a physical object was successful or a failure).

Kalakrishnan teaches:
Claim 24. The method of claim 21, wherein upon performing comparison step 2(c), it is determined that the run initiated in step 2(a) is not on a path or trajectory for success, the process further comprises the step of adjusting or providing an instruction to adjust a process protocol or step to improve process performance and/or place the run initiated in step 2(a) on a path or trajectory for success (C.11 L.39 While movements of physical objects that did not result in the physical objects being dropped may be referred to as “successful” trajectories, movements, force vectors, etc. and while movements of physical objects that resulted in the physical objects being dropped may be referred to herein as “failed” trajectories, movements, force vectors, etc., other situational contexts may be taken into account to determine whether movement of a physical object was successful or a failure C.19 L.8 In response to receiving the instruction, the computing device may determine whether members of the candidate set of force vectors are within the boundaries of the virtual model. The computing device may then, in turn, adjust members of the candidate set of force vectors that are outside of the boundaries of the virtual model, thereby updating the candidate set of force vectors. For instance, the computing device may adjust, for at least one force at one or more points in time along the subsequent trajectory, an acceleration and/or direction of the movement of the at least one force exerted on the subsequent physical object. As such, the adjusted/updated candidate set of force vectors may be used to determine/adjust the one or more subsequent trajectories.).

Kalakrishnan teaches:
Claim 25. The method of claim 15, wherein the computer comprises circuitry programmed with instructions for the steps of. storing the preferred trajectory model and information identified in step 1 in computer memory; and comparing the variables obtained in step 2 to the variables of the preferred trajectory model determined in step 1 to determine if the additional run is on a trajectory for success (C.20 L.43 FIG. 7 illustrates example operations of the example method being performed, in accordance with at least some implementations described herein. In particular, FIG. 7 illustrates an example probability contour plot 700 of a set of force vectors (X,Y), including points representative of successful measurements, such as point 702 (i.e., circles, as shown on the plot), and points representative of unsuccessful measurements, such as point 704 (i.e., stars, as shown on the plot). The data shown in the plot 700 may be fitted using a support vector machine, and the support vector machine may also generate a probability of success or failure for each point, as shown, where the resulting probability distribution may appear as a contour plot).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS GILLS/Primary Examiner, Art Unit 3623